Citation Nr: 0943146	
Decision Date: 11/12/09    Archive Date: 11/17/09

DOCKET NO.  07-21 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 
percent for posttraumatic stress disorder with major 
depressive disorder.  

2.  Entitlement to an evaluation in excess of 20 percent for 
lumbosacral strain with degenerative disc disease and 
degenerative joint disease.  

3.  Entitlement to an evaluation in excess of 10 percent for 
left knee, chondromalacia of the patella, tendonitis, and 
patellar femoral pain syndrome.  

4.  Entitlement to an evaluation in excess of 10 percent for 
left wrist tendonitis, quiescent, with limitation of motion.  

5.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities.  




REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1985 to January 
1998.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from June 2005 and February 2006 rating decisions 
of the Denver, Colorado, and Cleveland, Ohio, Department of 
Veterans Affairs (VA) Regional Offices (ROs), which granted 
service connection for posttraumatic stress disorder (PTSD) 
with major depressive disorder; and continued the current 
evaluations for the Veteran's lumbosacral strain with 
degenerative disc disease and degenerative joint disease; 
left wrist, status post tendonitis, quiescent, with 
limitation of motion; and left knee, chondromalacia of the 
patella, tendonitis, and patellar femoral pain syndrome.  The 
RO also denied entitlement to a total disability rating based 
on individual unemployability due to service-connected 
disabilities (TDIU).  The Board notes that during the course 
of the appeal, the Veteran's claims file was temporarily 
brokered to the Cleveland, Ohio, VARO.  

The issues of entitlement to an initial evaluation in excess 
of 50 percent for PTSD with major depressive disorder and 
entitlement to a TDIU are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC. 



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.  

2.  The competent and probative evidence of record 
demonstrates that the Veteran's service-connected lumbosacral 
strain with degenerative disc disease and degenerative joint 
disease is manifested subjectively by complaints of pain with 
limitation of motion, but objectively, no evidence of forward 
flexion of the thoracolumbar spine to 30 degrees or less, 
favorable ankylosis of the entire thoracolumbar spine, 
unfavorable ankylosis of the entire thoracolumbar spine, or 
unfavorable ankylosis of the entire spine.  No evidence of 
compensable neurological impairment of the lower extremities 
is present either.

3.  The competent and probative evidence of record 
demonstrates that the Veteran has fecal incontinence, which 
is manifested by occasional moderate leakage and related to 
his service-connected lumbosacral strain with degenerative 
disc disease and degenerative joint disease.  

4.  The competent and probative evidence of record 
demonstrates that the Veteran's service-connected left knee, 
chondromalacia of the patella, tendonitis, and patellar 
femoral pain syndrome is manifested subjectively by 
complaints of pain with no recurrent subluxation or lateral 
instability and only slight limitation of motion.  

5.  The competent and probative evidence of record 
demonstrates that the Veteran's service-connected left wrist 
tendonitis, quiescent, with limitation of motion is 
manifested subjectively by some complaints of pain with 
limitation of motion, but objectively, without the presence 
of ankylosis.  





CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for lumbosacral strain with degenerative disc disease and 
degenerative joint disease have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & West Supp. 2009); 
38 C.F.R. §§ 3.159, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 
5237, 5243 (2009).  

2.  The criteria for a separate 10 percent rating for fecal 
incontinence have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & West Supp. 2009); 38 C.F.R. §§ 
3.159, 4.7, 4.114, Diagnostic Code 7332 (2009).  

3.  The criteria for an evaluation in excess of 10 percent 
for left knee, chondromalacia of the patella, tendonitis, and 
patellar femoral pain syndrome have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.159, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 
5099-5014, 5260, 5261 (2009).

4.  The criteria for an evaluation in excess of 10 percent 
for left wrist tendonitis, quiescent, with limitation of 
motion have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 4.7, 4.40, 
4.45, 4.71a, Diagnostic Codes 5099-5024, 5215 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Decision  

The Veteran asserts that he warrants evaluations in excess of 
those that have been assigned to his service-connected 
disabilities.  

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2009).  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

The Veteran's entire history is reviewed when making 
disability ratings.  See generally 38 C.F.R. 4.1; Schafrath 
v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to 
compensation already has been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings are 
appropriate in any increased-rating claim in which distinct 
time periods with different ratable symptoms can be 
identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, the extensive evidence of record.  Indeed the 
Federal Circuit has held that the Board must review the 
entire record, but does not have to discuss each piece of 
evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000).  Therefore, the Board will summarize the relevant 
evidence where appropriate, and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claims on appeal.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 4.3, 4.7 
(2009).




Lumbosacral Strain with Degenerative Disc Disease and 
Degenerative Joint Disease

The Veteran's service-connected back disability is currently 
evaluated as 20 percent disabling under Diagnostic Codes 
5237-5243.  See 38 C.F.R. § 4.27 (A hyphenated code is used 
when a rating under one diagnostic code requires the use of 
an additional diagnostic code to identify the basis for the 
evaluation).  At the most recent VA examination in May 2009, 
the Veteran stated that his back disability has progressively 
worsened and taking Percocet only alleviates the pain 
associated with his back disability "some."  The Veteran 
asserts that the severity of his service-connected back 
disability warrants a higher evaluation.  

The schedule for rating spine disabilities provides for the 
evaluation of all spine disabilities under a General Rating 
Formula for Diseases and Injuries of the Spine, unless the 
disability is rated under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating Episodes 
(renumbered as Diagnostic Code 5243).  The General Rating 
Formula for Diseases and Injuries of the Spine provides for 
assignment of a 40 to 100 percent evaluation for unfavorable 
ankylosis of the spine.  38 C.F.R. § 4.71a, Diagnostic Codes 
5235 to 5243.  The criteria are as follows:

Unfavorable ankylosis of the entire spine - 100 
percent disabling.

Unfavorable ankylosis of the entire thoracolumbar 
spine - 50 percent disabling.

Forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the 
entire thoracolumbar spine - 40 percent disabling.

Forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; 
or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; 
or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis - 20 percent disabling.

Forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; 
or, combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater than 
235 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait 
or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent or more of the 
height - 10 percent disabling.  

38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243.

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  Id.  The combined range of motion refers to the sum 
of the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  Id.  The 
normal combined range of motion of the thoracolumbar spine is 
240 degrees.  Id.  

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
a higher orthopedic evaluation for the Veteran's service-
connected lower back disability.  

At the outset, the Board notes that it has considered the 
Veteran's service-connected back disability in light of 
Diagnostic Code 5003, for degenerative arthritis.  
(Degenerative arthritis of the spine is rated under 
Diagnostic Code 5242, which requires consideration under 
Diagnostic Code 5003.)  In this regard, the October 2005 VA 
examiner diagnosed the Veteran with degenerative joint 
disease with degenerative disc disease lumbosacral spine with 
spasms of low back pain.  

Under Diagnostic Code 5003, degenerative arthritis, when 
substantiated by x-rays, will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When, however, 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
code, a rating of 10 percent is for application for each such 
major joint or group of minor joints affected by limitation 
of motion, to be combined, not added, under Diagnostic Code 
5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, a 20 percent disability rating is warranted with X-
ray evidence of involvement of two or more major joints or 
two or more minor joint groups, with occasional 
incapacitating exacerbations, and a 10 percent disability 
rating is warranted with x-ray evidence of involvement of two 
or more major joints or two or more minor joint groups.  

While the Veteran's back has demonstrated degenerative 
changes, the Veteran's back disability is currently rated 20 
percent disabling based on limitation of motion.  Therefore, 
Diagnostic Code 5003 does not assist the Veteran in obtaining 
a higher disability evaluation.  

As noted above, under Diagnostic Code 5237, which is 
evaluated under the General Rating Formula, a disability 
evaluation greater than 20 percent requires forward flexion 
of the thoracolumbar spine 30 degrees or less; favorable 
ankylosis of the entire thoracolumbar spine; or unfavorable 
ankylosis of the entire thoracolumbar spine.  The Veteran was 
afforded three VA examinations for his service-connected back 
disability.  At the April 2005 VA examination, range of 
motion testing revealed forward flexion to 90 degrees with 
painful motion from 40 to 90 degrees across the lower back, 
left lateral flexion to 25 degrees with pain, right lateral 
flexion to 25 degrees with pain, extension to 35 degrees with 
pain across the lower back, and left and right rotation to 40 
degrees, respectively, with no pain.  The examiner also noted 
that day-to-day range of motion of the lumbosacral spine is 0 
to 40 degrees on forward flexion with an additional 90 
degrees of flexion due to painful motion and impaired 
endurance.  During the October 2005 VA examination, the 
Veteran's range of motion was forward flexion to 80 degrees 
with stiffness, extension to 30 degrees, lateral flexion 30 
degrees bilaterally, and rotation to 30 degrees bilaterally.  
Finally, upon range of motion testing at the May 2009 VA 
examination, the Veteran showed forward flexion to 50 
degrees, extension to 0 degrees, left lateral flexion to 15 
degrees, right lateral flexion to 20 degrees, left lateral 
rotation to 10 degrees, and right lateral rotation to 15 
degrees.  

As such, there is no evidence of record showing forward 
flexion of the thoracolumbar spine 30 degrees or less.  
Moreover, as the Veteran demonstrated movement of the spine 
at forward flexion, backward extension, lateral flexion, and 
rotation, during all three VA examinations, there is no 
evidence of the Veteran having ankylosis of the thoracolumbar 
spine.  Therefore, a rating in excess of 20 percent cannot be 
awarded for the Veteran's service-connected lumbar spine 
disability under the General Rating Formula for Diseases and 
Injuries of the Spine.  

The Board must also consider whether a higher disability 
evaluation is warranted on the basis of functional loss due 
to pain or due to weakness, fatigability, incoordination, or 
pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss 
contemplates the inability of the body to perform the normal 
working movements of the body with normal excursion, 
strength, speed, coordination and endurance, and must be 
manifested by adequate evidence of disabling pathology, 
especially when it is due to pain.  38 C.F.R. § 4.40.  The 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be 
considered in conjunction with the diagnostic codes 
predicated on limitation of motion.  See Johnson v. Brown, 9 
Vet. App. 7 (1996).

At the April 2005 VA examination, the Veteran complained of 
continuous back pain with varying degrees of severity.  The 
pain is increased by bending, lifting, sitting more than an 
hour, pulling, and standing for more than four hours.  He 
stated that the pain across the lower back flares up once 
every two months, with the last one lasting approximately two 
weeks.  He explained at the October 2005 VA examination that 
is daily low back pain "waxes and wanes in intensity."  He 
has approximately six flare-ups per year, lasting for two 
days with numbness in the right leg radiating to the foot.  
Finally, at the May 2009 VA examination, the Veteran 
complained of moderate, sometimes sharp pain, often lasting 
for hours.  He informed the VA examiner that the pain occurs 
daily and radiates to the pelvic area.  The Veteran also 
stated that he endures severe flare-ups daily that often last 
for one to two days.  The flare-ups are often precipitated by 
bending or turning the wrong way and are alleviated by taking 
Percocet.  The Board acknowledges the Veteran's complaints of 
daily pain, but when viewed in conjunction with the medical 
evidence, his complaints do not tend to establish weakened 
movement, excess fatigability, or incoordination to the 
degree that would warrant an increased evaluation.  This is 
supported by the May 2009 VA examiner's assertion that the 
Veteran's service-connected back disability demonstrates 
limited range of motion and pain, but no additional 
limitations after three repetitions of range of motion 
testing.  There is no indication that pain, due to the 
Veteran's disabilities have caused functional loss greater 
than that contemplated by the 20 percent evaluation assigned.  
The degree of limitation of motion is contemplated in the 
current rating.  Therefore, the Board finds that the holding 
in DeLuca and the provisions of 38 C.F.R. §§ 4.40 and 4.45 do 
not provide a basis for a higher rating.  

A higher rating is also not warranted under Diagnostic Code 
5243 for intervertebral disc syndrome.  The Veteran denied 
having incapacitating episodes of back pain that needed bed 
rest prescribed by a doctor at the April 2005 VA examination.  
However, at the October 2005 VA examination, he indicated 
that he has spasms on average of 12 to 15 days per year that 
force him to bed rest.  Based upon the evidence of record, 
the Board acknowledges the Veteran's assertions, but finds 
that there is no indication that bed rest has been prescribed 
by a physician, and more importantly, no physician has 
diagnosed the Veteran with intervertebral disc syndrome.  
Further an evaluation in excess of 20 percent is not 
warranted based on the frequency of physician prescribed 
incapacitating episodes as contemplated by Diagnostic Code 
5243.  

The Board notes that the revised schedule provides for a 
separate rating for any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, under an appropriate diagnostic code.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1).  At 
the April 2005 VA examination, straight leg raising was 
negative bilaterally, both knee and ankle jerks were equal 
1+, no focal weakness was noted, and sensory examination 
testing was intact.  Similarly, the October 2005 VA examiner 
stated that sensory and motor testing was normal in the lower 
extremities with deep tendon reflexes (DTR) being 2+ in the 
knees and ankles.  Finally, motor, sensory, and reflex 
testing conducted during the May 2009 VA examination 
reflected active movement against gravity to full resistance, 
along with sensory mechanisms and reflexes being normal.  
There were no signs of total paralysis, impaired sensory 
mechanisms, or the absence of reflexes.  

However, the May 2009 VA examination report notes that the 
Veteran has fecal incontinence.  While no pads are required, 
the VA examiner indicated that he suffers from occasional 
moderate fecal leakage.  Impairment of sphincter control of 
the rectum and anus are evaluated under Diagnostic Code 7332.  
Diagnostic Code 7332 rates an impairment of sphincter control 
that is healed or slight, without leakage, as noncompensable.  
A 10 percent disability rating is warranted when there is 
constant slight, or occasional moderate leakage.  Impairments 
of sphincter control characterized by occasional involuntary 
bowel movements, necessitating wearing a pad, warrant a 30 
percent disability rating.  A 60 percent rating is warranted 
when there is extensive leakage and fairly frequent 
involuntary bowel movements.  A 100 percent rating is 
warranted when there is a complete loss of sphincter control.  
See 38 C.F.R. § 4.114, Diagnostic Code 7332 (2009).  Applying 
the pertinent criteria to the May 2009 VA examiner's 
conclusion, the Board finds that a separate rating of 10 
percent is warranted for the Veteran's fecal incontinence.  

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the Veteran or his representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
It is also noted that the mandates of Hart v. Mansfield, 21 
Vet. App. 505 (2007), wherein the Court held that "staged 
ratings are appropriate for an increased-rating claim when 
the factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would 
warrant different ratings" have been considered.  
Nonetheless, the Board finds that "staged ratings" are not 
appropriate in this case.  

In summary, and for the reasons and bases set forth above, 
the Board concludes that the preponderance of the evidence is 
against a finding that the service-connected lumbosacral 
strain with degenerative disc disease and degenerative joint 
disease warrants any more than a 20 percent evaluation under 
Diagnostic Codes 5237-5243, but that the assignment of a 
separate 10 percent rating under the provisions of Diagnostic 
Code 7332 for fecal incontinence is warranted.  The Board 
notes that in reaching these conclusions, the benefit of the 
doubt doctrine has been applied where appropriate.  See 38 
U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Left Wrist Tendonitis Quiescent, with Limitation of Motion

The Veteran's service-connected left wrist tendonitis 
quiescent with limitation of motion is currently evaluated 
under Diagnostic Codes 5099-5024.  The use of Diagnostic Code 
5099 represents an unlisted disability that required rating 
by analogy to one of the disorders rated under 38 C.F.R. § 
4.71a.  Diagnostic Code 5024 provides that tenosynovitis is 
to be rated on limitation of motion of the affected part as 
degenerative arthritis.  

Diagnostic Code 5215, in turn, governs limitation of motion 
of the wrist.  Limitation of motion of the wrist is rated 
under 38 C.F.R. § 4.71a, Diagnostic Code 5215.  A 10 percent 
rating is warranted for limitation of motion of the wrist 
(major or minor), such that dorsiflexion is less than 15 
degrees or palmar flexion is limited in line with the 
forearm.  That is the highest schedular disability rating 
available under that Diagnostic Code.  See 38 C.F.R. § 4.25 
(2009).

For VA purposes, normal dorsiflexion of the wrist is from 0 
to 70 degrees, and normal palmar flexion is from 0 to 80 
degrees.  Normal ulnar deviation of the wrist is from 0 to 45 
degrees, and normal radial deviation is from 0 to 20 degrees.  
Normal forearm pronation is from 0 to 80 degrees and normal 
forearm supination is from 0 to 85 degrees.  38 C.F.R. § 
4.71, Plate I (2009).  The diagnostic codes pertaining to 
impairment of the elbow, forearm, wrist, hand, and fingers 
apply different disability ratings based upon whether the 
major or minor arm is affected.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5213 through 5230.  The evidence shows that 
the Veteran is right-handed, and thus the ratings for the 
minor arm apply.

After consideration of all evidence of record, the Board 
finds the preponderance of the evidence to be against a 
disability rating in excess of 10 percent for the Veteran's 
service-connected left wrist disability.  As noted above, the 
Veteran has already been awarded a disability rating of 10 
percent for his disability, which is the maximum schedular 
evaluation under Diagnostic Code 5215, for wrist 
disabilities.  Therefore, Diagnostic Code 5215 does not 
assist him in obtaining a higher evaluation.  The Board must 
consider evaluation of the Veteran's left wrist disability 
under all other potentially appropriate diagnostic codes.  

Under Diagnostic Code 5214 ankylosis of the wrist when in a 
favorable position in 20 degrees to 30 degrees of 
dorsiflexion warrants a 20 percent rating when affecting the 
minor extremity, as here in this case (and 30 percent when 
affecting the major extremity).  With ankylosis in any other 
position, except favorable, a 30 percent rating is warranted 
when it affects the minor extremity (and a 40 percent rating 
when it affects the major extremity).  With unfavorable 
ankylosis, in any degree of palmar flexion, or with ulnar or 
radial deviation, a 40 percent rating is warranted when it 
affects the minor extremity (and a 50 percent rating is 
warranted when it affects the major extremity).  In 
evaluating the Veteran's claim under Diagnostic Code 5214, 
the Board notes that he has never been shown to have 
ankylosis of the left wrist, which is immobility and 
consolidation of a joint.  See Dorland's Illustrated Medical 
Dictionary 86 (28th ed., 1994).  In this regard, the Board 
notes the evidence consistently shows the Veteran has 
movement of the wrist in dorsiflexion (extension) and palmar 
flexion, which clearly indicates he does not have ankylosis.  
At the October 2005 VA examination, range of motion testing 
showed dorsiflexion and palmar flexion to 75 degrees.  The 
May 2009 VA examiner reported 30 and 25 degrees, 
respectively, for dorsiflexion and palmar flexion.  
Therefore, while the Veteran has consistently demonstrated 
limited motion in dorsiflexion and palmar flexion as of the 
most recent VA examination, he does not have ankylosis of the 
left wrist, and Diagnostic Code 5214 is not for application 
in this case.  

The Board has also considered the Veteran's left wrist 
disability under 38 C.F.R. §§ 4.40 and 4.45 (2009) and the 
decision in DeLuca, to determine whether he has any 
additional limitation of motion due to pain, swelling, 
weakness, or excess fatigability.  The Board notes the 
Veteran's complaints of intermittent pain occurring twice a 
year and lasting for a month, as reported in the October 2005 
VA examination report.  However, the October 2005 VA examiner 
opined that the Veteran's service-connected left wrist 
disability does not exhibit pain, fatigue, weakness, or 
incoordination upon repetitive testing.  Furthermore, the May 
2009 VA examiner acknowledged the Veteran's pain associated 
with his service-connected left wrist disability, but 
concluded that there was no additional limitations after 
three repetitions of range of motion testing.  Thus, the 
Board finds that any pain associated with the Veteran's 
service-connected left wrist disability is encompassed in the 
10 percent currently assigned to the Veteran's service-
connected left wrist disability.  See 38 C.F.R. §§ 4.40, 
4.45, DeLuca, supra.

The Board also finds that staged ratings are not warranted 
here, as the degree of impairment due to his service-
connected left wrist disability has not varied significantly 
during the appeal period.  See Hart v. Mansfield, supra.  

In summary, for the reasons and bases set forth above, the 
Board concludes that the preponderance of the evidence is 
against a finding that the service-connected left wrist 
tendonitis quiescent, with limitation of motion, warrants any 
more than a 10 percent evaluation, and the benefit-of-the-
doubt rule is not for application.  38 U.S.C.A. § 5107; 38 
C.F.R. §§ 4.3, 4.7.  See also Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).  

Left Knee, Chondromalacia of the Patella, Tendonitis, and 
Patellar Femoral Pain Syndrome  

The Veteran is service-connected for chondromalacia patella, 
tendonitis, and patellar femoral pain syndrome of the left 
knee.  There is no specific diagnostic code for this 
disability.  However, when a disability is encountered that 
is not listed in the rating schedule it is permissible to 
rate under a closely related disease or injury in which the 
functions affected, the anatomical location and the 
symptomatology are closely analogous to the condition 
actually endured.  38 C.F.R. § 4.20 (2009).  

The Veteran's service-connected left knee disability is rated 
by analogy under Diagnostic Codes 5099-5014.  Diagnostic Code 
5099 represents an unlisted disability requiring rating by 
analogy to one of the disorders rated under the code.  See 38 
C.F.R. § 4.27.  Diagnostic Code 5014 addresses osteomalacia, 
which requires that the disability be rated on limitation of 
motion of the affected part as arthritis degenerative.  38 
C.F.R. § 4.71a, Diagnostic Code 5014 (2009). 

Under Diagnostic Code 5260, flexion of the leg limited to 60 
degrees warrants a noncompensable evaluation; flexion limited 
to 45 degrees warrants a 10 percent evaluation; flexion 
limited to 30 degrees warrants a 20 percent rating; and 
flexion limited to 15 degrees warrants a 30 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2009).  

Under the criteria for limitation of extension for the leg, a 
noncompensable rating is assigned for a limitation of 
extension of the leg to 5 degrees.  When extension is limited 
to 10 degrees, a 10 percent rating is assigned.  A 20 percent 
rating is appropriate where extension is limited to 15 
degrees.  A 30 percent rating is assigned in the case of 
extension limited to 20 degrees.  A 40 percent rating is 
appropriate where extension is limited to 30 degrees.  A 50 
percent rating is assigned for limitation of extension to 45 
degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5261 (2009).  

Under Diagnostic Code 5257, recurrent subluxation or lateral 
instability warrants a 10 percent rating if slight, a 20 
percent rating if moderate, and a 30 percent rating if 
severe.  The Board observes that the words "slight," 
"moderate," and "severe" are not defined in the Rating 
Schedule.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence to the end that its 
decisions are "equitable and just," under 38 C.F.R. § 4.6.  
It should also be noted that use of descriptive terminology 
such as "mild" by medical examiners, although an element of 
evidence to be considered by the Board, is not dispositive of 
an issue.  All evidence must be evaluated in arriving at a 
decision regarding an increased rating.  38 U.S.C.A. § 
7104(a); 38 C.F.R. §§ 4.2, 4.6.  

Where a Veteran has degenerative joint disease which is 
evaluated under Diagnostic Code 5003, a separate, compensable 
evaluation may be assigned under Diagnostic Code 5257 if the 
Veteran also has knee instability or subluxation.  See 
VAOPGCPREC 9-98; VAOPGCPREC 23-97 (compensating claimant for 
separate functional impairments under Diagnostic Codes 5257 
and 5003 does not constitute pyramiding).  VAOPGCPREC 9-04 
holds that separate ratings under Diagnostic Code 5260 for 
limitation of flexion of the leg and Diagnostic Code 5261 for 
limitation of extension of the leg may be assigned for 
disability of the same joint.

The normal range of motion for the knee is from 0 degrees 
extension to 140 degrees flexion.  See 38 C.F.R. § 4.71, 
Plate II (2009).  

Based on a review of the evidence, the Board finds that an 
increased rating is not warranted for the Veteran's left knee 
disability.  In order to achieve the next-higher 20 percent 
rating based on limitation of motion, the Veteran must 
demonstrate flexion limited to 30 degrees.  To warrant a 
separate rating based on limited extension the evidence must 
show extension limited to 10 degrees.  At the April 2005 VA 
examiner, the Veteran demonstrated extension and flexion to 0 
and 130 degrees, respectively, with no evidence of pain, 
weakness, instability, or incoordination.  The October 2005 
VA examiner reported flexion to 140 degrees and extension to 
0 degrees.  He also noted that the Veteran performed motion 
testing repetitively without difficulty against resistance.  
At the most recent VA examination in May 2009, range of 
motion testing showed flexion to 90 degrees and extension to 
0 degrees.  The Board finds that while the evidence shows a 
worsening in the Veteran's range of motion, the evidence does 
not support a higher rating under Diagnostic Code 5260 or a 
separate compensable rating under Diagnostic Code 5261.  A 
higher rating is also not warranted under Diagnostic Code 
5003 because there is no showing that the Veteran has 
involvement of 2 or more major joints or 2 or more minor 
joints with occasional incapacitating exacerbations.  

Additionally, the Board has also considered whether the 
evidence supports a higher rating on the basis of functional 
limitation due to weakness, fatigability, incoordination, or 
pain on movement of a joint.  See 38 C.F.R. §§ 4.10, 4.40, 
4.45 (2009); DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  
In this regard, the Board notes the Veteran's continuing 
complaints of pain, stiffness, and weakness associated with 
his left knee.  When considering these subjective complaints 
together with the objective medical evidence described above, 
the Board finds that the Veteran's disability most closely 
approximates a 10 percent rating for his service-connected 
left knee, chondromalacia of the patella, tendonitis, and 
patellar femoral pain syndrome.  There is no indication that 
pain, stiffness, and weakness, due to the Veteran's 
disability has caused functional loss greater than that 
contemplated by the 10 percent evaluation currently assigned.  
See Johnson, supra.  Therefore, an increased evaluation is 
not warranted based on application of 38 C.F.R. §§ 4.40, 
4.45, and DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The Board has also considered whether the Veteran's service-
connected left knee disability may be rated under any other 
diagnostic codes related to the knee and leg.  See Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).  Under Diagnostic Code 
5257, the Board notes that the Veteran's symptoms overall do 
not show left knee recurrent subluxation or lateral 
instability, so as to warrant the assignment of a compensable 
evaluation.  Both the April 2005 and May 2009 VA examiners 
found no evidence of instability, and the October 2005 VA 
examiner stated that the medial and lateral collateral 
ligaments were stable, with Lachman's and McMurray test 
results being negative.  Thus, a rating in this regard is not 
warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

Regarding other diagnostic codes of the knee and leg, the 
Board notes that they are simply not applicable to the 
Veteran's service-connected disability.  It is neither 
contended nor shown that the Veteran's service-connected 
disability involves ankylosis of the knee (Diagnostic Code 
5256), dislocated semilunar cartilage (Diagnostic Code 5258), 
removal of semilunar cartilage (Diagnostic Code 5259), 
impairment of the tibia and fibula (Diagnostic Code 5262), or 
genu recurvatum (Diagnostic Code 5263).  Therefore, 
Diagnostic Codes 5256, 5258, 5259, 5262, and 5263 do not 
support the Veteran's claim.

The Veteran is competent to report his symptoms; however, to 
the extent that he has asserted he warrants more than a 10 
percent evaluation for his left knee disability, the 
objective clinical findings do not establish a basis for a 
higher or a separate evaluation for any period of time during 
the course of the appeal.  Hart v. Mansfield, supra.  The 
preponderance of the evidence is against a finding that the 
service-connected left knee, chondromalacia of the patella, 
tendonitis, and patellar femoral pain syndrome warrants a 
higher disability rating for the reasons stated above.  The 
benefit-of-the-doubt rule is not for application.  See 
Gilbert, 1 Vet. App. at 55.  

Extraschedular Consideration

The Board notes that an extraschedular evaluation is not for 
consideration.  There is no indication that the schedular 
criteria are inadequate to evaluate the Veteran's service-
connected disabilities.  The evidence does not establish that 
his service-connected back, left knee, and left wrist 
disabilities cause marked interference with employment (i.e., 
beyond that contemplated in the assigned evaluation).  
Moreover, it does not establish that the Veteran's service-
connected disabilities necessitate frequent periods of 
hospitalization.  In light of the foregoing, the Veteran's 
claims do not present such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards.  Therefore, the Board is 
not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  

II.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b) (2009); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the Court held that VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  

In this case, the RO sent a letter to the Veteran in April 
2005 with the VCAA notice requirements for his increased 
rating claims.  In the letter, the Veteran was informed that 
the evidence necessary to substantiate the claims for 
increased evaluations would be evidence showing that his 
disabilities were worse than the current evaluations 
contemplate.  The letter also informed the Veteran that he 
must provide medical or lay evidence demonstrating a 
worsening of his disabilities and the impact on his 
employment and daily life, which can also be substantiated by 
sending statements from other individuals who are able to 
describe in what manner the disabilities have become worse.  
It also informed him that on his behalf, VA would make 
reasonable efforts to obtain records that were not held by a 
federal agency, such as records from private doctors and 
hospitals.  The letter stated that he would need to give VA 
enough information about the records so that it could obtain 
them for him.  See also the June 2008 and March 2009 VCAA 
letters.

In addition to the foregoing analysis, to whatever extent the 
recent decision of the Court in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date, the Board finds no 
prejudice to the Veteran in proceeding with the present 
decision.  Since the claims are being denied, any such 
effective date questions are moot.  The Veteran has had ample 
opportunities to meaningfully participate in the adjudicative 
claims process.  Any error or deficiency in this regard is 
harmless, and not prejudicial.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA obtained the Veteran's service 
treatment records, VA outpatient treatment records from March 
2002 to September 2008, and private medical records dated 
January 2001 to April 2001.  The Board notes that the 
evidence of record indicated that the Veteran had applied for 
benefits from the Social Security Administration (SSA).  In 
the March 2009 VCAA letter, the Veteran was requested to 
indicate on a VA Form 21-4138 whether he received SSA 
benefits; however, as of this date, there has been no 
response from the Veteran.  In July 2009, a SSA inquiry 
indicated that the Veteran is not in receipt of SSA 
disability benefits.  The Veteran was also provided VA 
examinations in connection with his increased rating claims, 
which are found to be adequate for rating purposes.  The 
examiners reviewed the Veteran's medical history, recorded 
pertinent examination findings, and provided conclusions with 
supportive rationale.  The Board finds that the VA 
examination reports are probative.  See Nieves-Rodriguez v. 
Peake, 22 Vet. App. 295 (2008).  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claims.  The evidence of record 
provides sufficient information to adequately evaluate the 
claims.  Therefore, no further assistance to the Veteran with 
the development of evidence is required, nor is there notice 
delay or deficiency resulting in any prejudice to the 
Veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); 
see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328.  


ORDER

Entitlement to an evaluation in excess of 20 percent for 
lumbosacral strain with degenerative disc disease and 
degenerative joint disease is denied.  

Entitlement to a separate 10 percent rating for fecal 
incontinence is granted, subject to the regulations pertinent 
to the disbursement of monetary funds.

Entitlement to an evaluation in excess of 10 percent for left 
knee, chondromalacia of the patella, tendonitis, and patellar 
femoral pain syndrome is denied.  

Entitlement to an evaluation in excess of 10 percent for left 
wrist tendonitis, quiescent, with limitation of motion is 
denied.  


REMAND

The record as it stands is currently inadequate for the 
purpose of rendering a fully informed decision as to the 
claim of entitlement to an initial evaluation in excess of 50 
percent for PTSD with major depressive disorder.  Where the 
record before the Board is inadequate to render a fully 
informed decision, a remand to the RO is required in order to 
fulfill its statutory duty to assist the Veteran to develop 
the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. 
App. 371, 377 (1993).  

Review of the evidentiary record reveals that the Veteran was 
afforded a VA examination for his service-connected PTSD and 
major depressive disorder in May 2009.  The request for a VA 
examination is of record, and the July 2009 supplemental 
statement of the case (SSOC) lists a May 14, 2009, VA 
examination among the evidence considered.  The examination 
is also referenced in the text of the supplemental statement 
of the case.  However, the claims file is void of the May 
2009 VA examination report for the Veteran's service-
connected PTSD with major depressive disorder.  On remand, 
the RO should obtain a copy of the missing examination 
report, if available.  If an examination report for the May 
2009 psychiatric examination is not found, then the Veteran 
should be scheduled for another VA examination to ascertain 
the current nature and extent of his PTSD with major 
depressive disorder.  

The Board notes that the law also provides that when a 
determination on one issue could have a significant impact on 
the outcome of another issue, such issues are considered 
inextricably intertwined and VA is required to decide those 
issues together.  Harris v. Derwinski, 1 Vet. App. 180 
(1991).  In the present case, as the Veteran has a pending 
claim for an increased evaluation, the Board cannot proceed 
with the TDIU claim until there has been final adjudication 
of the Veteran's other claims.  Thus, adjudication of the 
TDIU claim will be held in abeyance pending further 
development and adjudication of the Veteran's claim of 
entitlement to an initial increased rating for his PTSD with 
major depressive disorder.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims 
file the May 2009 VA examination report 
for the Veteran's service-connected PTSD 
with major depressive disorder.  If the 
requested record is not available, or the 
search for any such records otherwise 
yields negative results, that fact should 
clearly be documented in the claims file 
and another examination should be 
scheduled.  The claims file must be 
reviewed in conjunction with any such 
examination.  

2.  After accomplishing any additional 
development deemed appropriate, 
readjudicate the claims for entitlement 
to an initial evaluation in excess of 50 
percent for PTSD with major depressive 
disorder and entitlement to a total 
disability rating based on individual 
unemployability due to service-connected 
disabilities (TDIU).  If the benefits 
sought in connection with the claim 
remains denied, the Veteran should be 
provided with an appropriate Supplemental 
Statement of the Case (SSOC) and given 
the opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


